Citation Nr: 1533059	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  11-18 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 60 percent for asbestosis with asbestos-related pleural disease and interstitial fibrosis of the lungs (lung disability) for the period from October 21, 2009, forward.

2.  Entitlement to an effective date earlier than October 21, 2009, for an initial rating of 60 percent for lung disability.

3.  Entitlement to an effective date earlier than February 26, 2010, for entitlement to a total disability evaluation based on individual unemployability due to service connected disabilities (TDIU). 

4.  Entitlement to an effective date earlier than June 14, 2010, for eligibility for Dependents' Educational Assistance (DEA) under 38 U.S.C.A. Chapter 35. 


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney at Law
ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to October 1975.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in January 2010 and September 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In September 2008 the RO issued a rating decision that granted service connection and assigned an initial rating of 10 percent for lung disability, effective from July 14, 2006.  In December 2008, the Veteran submitted a notice of disagreement with the 10 percent initial rating.  In a January 2010 rating decision, the RO assigned an increased rating of 60 percent for the period from October 21, 2009.  In January 2010, the RO issued a statement of the case (SOC) as to the issue of entitlement to a rating in excess of 10 percent for the period from July 14, 2006, to October 20, 2009.  In February 2010 the Veteran's representative stated that the Veteran was not going to appeal for either the 10 or 60 percent rating.  However, in May 2010, the Veteran's representative issued a notice of disagreement as to the January 2010 rating decision, for a rating in excess of 60 percent for lung disability and for an effective date earlier than October 21, 2009, for a 60 percent rating for lung disability.  In June 2011, an SOC as to these claims was issued.  A July 2011 substantive appeal was filed by the Veteran.  Thus, the issues on appeal pertaining to the rating of lung disability are as reflected on the title page of this decision. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless appeals processing systems.  Accordingly, any future action regarding this case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is required regarding the claims for a rating in excess of 60 percent for lung disability and an effective date earlier than October 21, 2009, to issue a supplemental SOC (SSOC).  As relevant, an SOC was issued in June 2011.  A substantive appeal was received in July 2011 and a letter was issued by the RO in November 2011 indicating that the issues had been certified for appeal to the Board.  Since that time, additional relevant treatment and examination evidence has been obtained by the RO, including a report of a May 2014 VA examination.  As noted by the Veteran's representative in July 2014 and January 2015 statements, the matter was readjudicated and denied in part in June 2014, but without issuance of an SSOC.  In light of the treatment and examination evidence obtained by the RO since the time of the July 2011 SOC, and the partial readjudication in June 2014, an SSOC should be issued.  See 38 C.F.R. § 19.31 (2014).

Remand is required regarding the increased evaluation and effective date claims regarding the lung disability to obtain relevant medical records.  The records of treatment received since the June 2011 SOC include VA records of treatment dated in March 2011.  These VA records include consideration of the Veteran' pulmonary condition, and refer to the Veteran's private treatment with a non-VA pulmonologist.  Those records indicate that the Veteran had undergone private pulmonary function testing "a few weeks ago" and was to receive follow-up treatment to discuss the results in April 2011.  It is further indicated that the private pulmonologist found the Veteran to have problems with oxygen desaturation and that this was being investigated as a possible cause of episodes where the Veteran did not know where he was.  However, aside from a report for private pulmonary function test on October 21, 2009, which was submitted by the Veteran's representative, a report of a private pulmonary function test dated in March 2008, and a report of an April 2008  "medical-legal" evaluation, it does not appear that private records of treatment for the Veteran's lung disorder have been received by the RO, other than those received through the Social Security Administration (SSA).  Records obtained through SSA of treatment at Pulmonary Disease Specialists, P.A., are dated no later than August 2007.  The Veteran also indicated to SSA that he received primary care treatment and pulmonary treatment through Medical Associates of Central Florida.  On remand, the AOJ should seek to obtain any additional relevant medical evidence not currently associated with the claims file.  Complete records of pulmonary treatment from July 2006 forward are relevant to the claims on appeal and should be sought for association with the claims file.  See 38 C.F.R. § 5103A(a)-(c) (West 2014).

Remand is required regarding the matter of an effective date earlier than June 14, 2010, for Dependents Educational Assistance, as it is inextricably intertwined with the claims for an earlier effective date for a TDIU and an earlier effective date for a 60 percent rating for lung disability.  The laws and regulations for Chapter 35 Dependents Educational Assistance include an award based in part on permanent and total service-connected disability.  See 38 C.F.R. § 3.807 (2014).  Thus, appellate consideration of this matter depends in part on those issues and must be remanded.  See Gurley v. Peake, 528 F.3d 1322 (Fed. Cir. 2008) (remand of inextricably intertwined claims generally warranted for reasons of judicial economy even in absence of administrative error).

Remand is required with respect to the claim for an earlier effective date for a TDIU, to obtain a retrospective opinion.  Service connection and a schedular 100 percent rating for service-connected heart disease is in effect from June 14, 2010.  In a rating decision dated in September 2011, the RO awarded a TDIU based on the Veteran's lung disability, effective from February 26, 2010, the date of receipt of the Veteran's formal application for a TDIU.  However, it appears that evidence that existed in the claims file prior to February 26, 2010, including statements from the Veteran's cardiologist, which suggested that the Veteran was unemployable due at least in part to lung disability.  Thus, the claim for a TDIU was earlier raised as part and parcel of the claim for a higher rating for lung disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (noting that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability).  Specifically, a November 2008 letter from a treating cardiologist, repeatedly submitted by the Veteran's representative, states that the Veteran had been advised not to work due to his symptoms of congestive heart failure, angina, and asbestos related pleural disease that occur on a daily basis, and that to work would endanger his health and decrease his life span.  A May 2008 letter from the cardiologist's office to SSA supports that assertion.  SSA records indicate that the Veteran was found totally disabled by that agency as of April 2008 and was awarded SSA disability benefits effective from six months after disability onset, in October 2008.  The claims file reflects that the RO sought the Veteran's SSA disability records as early as January 2009, and thus was on notice of the finding of unemployability by SSA prior to February 16, 2010.

Thus, on remand, a retrospective medical opinion should be obtained as to the extent to which the Veteran's lung disability affected his ability to secure or maintain substantially gainful employment prior to February 26, 2010.  See 38 C.F.R. § 4.16 (2014).  Given the Veteran's appealed claim for an earlier effective date for Dependents Educational Assistance, this should also include an opinion as to whether the Veteran was permanently and totally disabled due to his lung disability prior to February 26, 2010.  See 38 U.S.C.A. § 5103A(d); Chotta v. Peake, 22 Vet. App. 80 (2008) (duty to assist may include development of medical evidence through a retrospective medical evaluation); Vigil v. Peake, 22 Vet. App. 63 (2008) (duty to assist may include development of medical evidence through a retrospective medical evaluation) (same).

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the paper or virtual claims file all outstanding records of treatment, to include any from July 2006 forward.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

The AOJ must seek authorizations from the Veteran regarding the following:  1) his private pulmonologist, as referenced in VA records of treatment dated in March 2011; 2) Pulmonary Disease Specialists, P.A.; and 3) Medical Associates of Central Florida.

3.  Forward the claims for review in order to obtain a retrospective medical opinion from an appropriate clinician as to the extent to which the Veteran's lung disability affected his ability to secure or maintain substantially gainful employment prior to February 26, 2010, and if so, the date when his lung disability alone, in the context of his education, training, and work experience, was of sufficient severity to render him unemployable.  The reviewing clinician should provide a fully reasoned explanation for his or her opinions, based on established medical principles and his or her clinical experience and medical expertise.  

If any clinician indicates that an in-person examination or interview with the Veteran should be accomplished in order to provide the requested opinions, such an examination or interview should be scheduled.

In making this determination, the reviewing clinician must consider the Veteran's education, training and work experience.  Records from SSA indicate that he was a full-time school bus driver from 1976 to 2001 and worked full-time in home remodeling from 2001 to June 2008.  It indicates that he completed the 12th grade in approximately 1971, did not attend special education classes, and completed training as an auto mechanic in 1971.  The SSA Disability Report (Form SSA 3368) associated with the VA claims file provides further information. 

A November 2008 letter from a treating cardiologist, repeatedly submitted by the Veteran's representative, states that the Veteran had been advised not to work due to his symptoms of congestive heart failure, angina, and asbestos-related pleural disease that occur on a daily basis, and that to work would endanger his health and decrease his life span.  A May 2008 letter from the cardiologist's office to SSA is to the same effect.  SSA records indicate that the Veteran was found totally disabled by that agency as of April 2008 and was awarded SSA disability benefits effective from six months after disability onset, in October 2008.  

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


